DETAILED ACTION
The Preliminary Amendment filed on February 22, 2022 has been entered. Claims 2-21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “business outcome modeling” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 2-9), Article of Manufacture (claims 10-15), Process (claims 16-21)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims perform the following:
[Claim 2] determine, based on a domain, a set of input drivers related to a measure defined in a plan model;
identify a set of domain-specific dependencies identified from a sensitivity model,
wherein the sensitivity model includes multi-dimensional dependencies between the measure and the set of input drivers;
identify a correlation model for the set of domain-specific dependencies based on
influence of the set of input drivers on the set of domain-specific dependencies, the correlation model defining how to calculate one or more values for the measure using the set of input drivers and the set of domain-specific dependencies using an aggregate formula included in the correlation model;
determine, from the plan model using the aggregate formula, one or more values
for the measure, wherein the one or more values are calculated by applying an input driver of the set of input drivers using the set of domain-specific dependencies;
receive input that creates an altered value of a cell of the grid view, the altered value of the cell replacing a value of the cell;
identify a propagation model for the value of a cell, wherein the propagation
model defines paths and sequences for calculating measure values within the plan model;
propagate the input through the measure values based on the propagation model
using the aggregate formula from the correlation model;
re-render the grid view based on the altered value of the cell.
[Claim 4] sort a grid view based on respective measure values of each combination.
[Claim 5] wherein the grid view is expandable to present sub-combinations under each combination, together with corresponding measure values for each sub-combination.
[Claim 6] wherein the sub-combinations are based on relationships between each sub-combination and a corresponding combination defined within the plan model.
[Claim 7] identify a user selection of one or more business entities, modeled within the plan model, the plan model being domain-specific to a domain defined based on variables relating to the one or more business entities including at least one of a product category variable, a geographic variable, or a temporal variable, the plan model configured to output a particular business outcome corresponding to the
domain for the one or more business entities.
[Claim 8] wherein the grid view identifies one or more members of member types corresponding to the one or more business entities and measure values corresponding to a combination of the member types, wherein the grid view includes one or more cells corresponding to the one or more members, and wherein the one or more cells include a graphical representation of measure values corresponding to the one or more members.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. Presenting data in a grid view may also be performed by a human with pen and paper. Sorting a grid view is an example of filtering data, which is another example of a mental process. The evaluated models and corresponding information are related to business modeling, including for one or more businesses entities, which (based on a broadest reasonable interpretation) could include the evaluation of business relations (i.e., organizing human activity). The use of an aggregate formula implies the use of mathematical concepts and/or equations.
The mirroring claim sets similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a system comprising at least one processor and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform the recited operations as well as a user interface of a computing display device. The article of manufacture claims include at least one non-transitory machine-readable media including instructions that, when executed by at least one processor, cause the at least one processor to perform the recited operations as well as a user interface of a computing display device. The process claims include a user interface of a computing display device.

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 136-145).  

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Even if the following display details are seen as being more than generic display operations, evidence is provided (below) showing that such display details were well-understood, routine, and conventional before Applicant’s effective filing date.
Claim 1: receive, via a text input mechanism of a grid view rendered in a user interface of a computing display device, input that creates an altered value of a cell of the grid view, the altered value of the cell replacing a value of the cell;
Claim 3: wherein each cell of one or more cells of the grid view is selectable to enable both navigation to a third view containing details of a measure value of a
respective combination defined in the plan model and editing of the measure value of the respective combination, wherein the third view replaces a second view.

The details of providing a text input mechanism to edit a cell simply describe a request to edit data and provision of a pop-up window or another window altogether (for example) to perform the editing.  This is conventional graphical user interface practice, as demonstrated in at least ¶ 141 of Flanagan et al. (US 2012/0254710).  Other display details in the claims, including the ability to enter input and view updated results in the same or in a different window, are also old and well-understood and conventional in the art, as seen in at least the figures of Mun (US 2014/0200953) and as also seen in well-known products in the art.  For example, Official Notice is taken that it was old and well-known in the art long before Applicant’s effective filing date that Excel® spreadsheets allow users to update input data, formulas, graph parameters, etc. and immediately view updated results in the same or different window.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,216,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant patent application are anticipated by the claims in the related patent. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.	
Allowable Subject Matter
Claims 2-21 are allowed over the prior art of record. (It is noted that other rejections remain.)
The following is an examiner’s statement of reasons for allowance: Mun (US 2014/0200953) in view of Flanagan et al. (US 2012/0254710) in view of Delassandro et al. (US 2014/0279753) in view of Virine et al. (US 2009/0070158) address many aspects of the claims, as explained in the art rejection in the non-final Office action dated April 1, 2021 in parent application no. 14/752,810. In summary, each of the aforementioned references discloses the following concepts related to aspects of the claimed invention:
Mun discloses a method comprising:
identifying a user selection of one or more business entities, modeled within a plan model, defining a domain (figs. 30-42, 62, 63; ¶¶ 174-212, 250-258);
identifying a user selection of a particular one of a set of measures defined in the plan model (figs. 30-42, 62-70; ¶¶ 174-212, 250-258);
determining, from the plan model, one or more values for the particular measure (figs. 30-42, 62-70; ¶¶ 174-212, 250-258);
causing a grid view to be rendered in a user interface of a computing display device, the grid view identifying one or more members of member types corresponding to the one or more business entities and measure values corresponding to a combination of the member types, wherein the grid view includes one or more cells corresponding to the one or more members, and wherein the one or more cells include a graphical representation of measure values corresponding to the one or more members, the measure values representing an entry within one or more respective variables of the variables used to define the domain (figs. 30-42, 62-70; ¶¶ 174-212, 250-258; A domain can be an area of application or an activity or a specific scenario for a type of model.  Specific variables may be defined for the particular scenario, as seen in at least ¶¶ 203-205);
displaying a second view in the user interface concurrently with the grid view based on the grid view (figs. 9, 13, 15, 16, 20, 22, 23, 34, 67, 70);
receiving input via the text input mechanism, the input altering a value of the cell (figs. 9, 10, 29; ¶¶ 142, 175, 177-182, 194-205, 212); and
re-rendering the grid view and the second view based on the altered value of the cell (¶¶ 140, 198, 255 – A chart type can be updated.  Results of data analysis may be output on a graph and data or model type may be updated; figs. 9, 10; figs. 9, 10, 29; ¶¶ 116, 118, 142, 175, 177-182, 194-205, 212 – The input mechanism may be integrated in the grid views.  Ultimately, parameter value changes may affect the values in the cells).
Delassandro discloses that a model selection may be made to optimize or improve goals of a task at hand (Delassandro: ¶ 67). Received input may be mapped to output based on a functional form or set of rules and different subsets of features may be chosen to use in the final version of the model based on the received input and the goal of the task at hand (Delassandro: ¶¶ 67-68). Paragraph 69 of Delassandro explains that model parameters include values and reflect criteria that are dependent on the evaluated task. A given model is associated with calculating number values or sets of rules (Delassandro: ¶ 69) and input data may be converted numerically based on rules (Delassandro: ¶ 61), which implies that dependencies among model parameters are established and suggests that calculations are likely performed. The selection of relevant parameters itself conveys an aggregate model of the parameters since the model aggregates the parameters needed to evaluate the model. Data input into the model may be seen as input drivers related to the goal and task at hand. Delassandro’s goal and task define a particular measure and/or domain. Furthermore, Dalessandro identifies a best model type given the goals of a task (Dalessandro: ¶ 67), which conveys a domain related to the nature of the task (for example). The task-related models are domain-specific plan models.
Virine discloses that models may be domain models (Virine: ¶¶ 80, 82) and input and output variables may be specific to a particular area, such as oil production (Virine: ¶ 82).  A conceptual view of the business processes may include location-based and time-based problems and processes (Virine: ¶¶ 72-75).
The details of providing a text input mechanism to edit a cell simply describe a request to edit data and provision of a pop-up window or another window altogether (for example) to perform the editing. The pop-up window effectively replaces the selected window, at least temporarily, in terms of the focused display. Using pop-up windows is an old and well-known graphical user interface practice, as demonstrated in at least ¶ 141 of Flanagan et al. (US 2012/0254710):
[0141] In a further embodiment, every cell of the summary table is clickable to facilitate the FMEA analyst to edit or add a new element and its information.  For example, on double clicking on an element in a cell, the FMEA analyst is automatically redirected to the EDIT page of that element, where the FMEA analyst may edit the information about that element or create a new element.  For example, if the FMEA analyst double clicks on a recommended action cell having a recommended action 1, then a pop-up window of "Edit Recommended Action" opens up, and subsequently the FMEA analyst may edit the information stored for that recommended action in a similar manner as described earlier in the description.  Similarly, on double clicking any element in a cell of the summary table, the FMEA analyst may be redirected to the page for editing and adding a new element.

Furthermore, Flanagan discloses the ability to display information in a grid and to further sort the information in the columns, e.g., in alphabetical order (fig. 38; ¶ 145), “in order to facilitate the FMEA analyst to view the desired information” (¶ 145).
The Examiner has found that the integrated combination of the claim limitations recited in the independent claims, including the claim limitations regarding the correlation model defining how to calculate one or more values for the measure using the set of input drivers and the set of domain-specific dependencies using an aggregate formula included in the correlation model along with identifying a propagation model for the value of the cell, wherein the propagation model defines paths and sequences for calculating measure values within the plan model and propagating the input through the measure values based on the propagation model using aggregate formulas from the correlation model would not have been obvious to one of ordinary skill in the art before Applicant’s effective filing date. Therefore, claims 2-21 are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683